                          THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

           SALMONSTATE, et al.,

                               Plaintiffs,

                          v.                          Case No. 3:19-cv-00267-SLG

           CHRIS HLADICK, et al.,

                            Defendants.


 [PROPOSED] ORDER GRANTING MOTION TO EXPEDITE CONSIDERATION OF
   PLAINTIFFS’ MOTION TO LIFT STAY UNDER MISCELLANEOUS GENERAL
                           ORDER NO. 20-11

       Upon consideration of Plaintiffs’ Joint Motion to Expedite Consideration

of Plaintiffs’ Joint Motion to Lift Stay Under Miscellaneous General Order No. 20-11,

and having found good cause, IT IS HEREBY ORDERED that the motion is

GRANTED. Consideration of Plaintiffs’ Motion to Lift Stay Under Miscellaneous

General Order No. 20-11, ECF No. 65, and Defendant-Intervenor’s Opposition is

expedited. Defendant-Intervenor will file any Opposition to Plaintiffs’ Joint Motion to

Expedite Consideration of Plaintiffs’ Joint Motion to Lift Stay no later than April 8,

2020. The Court will issue a decision by April 13, 2020.

       DATED this _____ day of April, 2020.



                                             __________________________________

                                             HON. SHARON L. GLEASON
                                             UNITED STATES DISTRICT JUDGE




        Case 3:19-cv-00265-SLG Document 66-1 Filed 04/06/20 Page 1 of 1
